DETAILED ACTION 
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Harris A. Pitlick on 09/15/2021.
           Claim 2 is cancelled.

The application has been amended as follows: 
2.       (Currently Amended).
           Claim 1.  A connector device comprising: a circuit board;  5a connector attached to the circuit board; and a molded resin that covers the entire circuit board and part of the connector and including an attaching portion that is used to attach the connector device to an external device, wherein: a housing of the connector contains a resin material and fibrous inorganic fillers, 10a groove is formed in a region of a surface of the housing that is covered with the molded resin, the groove being formed by removing the resin material with the inorganic fillers remaining, and extending in a direction that intersects a mounting direction in which a counterpart connector is to be mounted to the connector, 15the groove has a depth and a width in a range from 50 pm to 150 pm inclusive, and the groove is filled with the molded resin, wherein: a leading end of a region of the molded resin that covers the housing is 20arranged in a direction orthogonal to a central axis line of the housing that is parallel to the mounting direction and extends through a center of the connector, and the groove is formed in a region of the housing on a base side of the leading end of the molded resin, the groove being formed in parallel to the 25leading end.

Allowable Subject Matter
3.         Claims 1 and 3-8 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” A connector device comprising: a circuit board;  5a connector attached to the circuit board; and a molded resin that covers the entire circuit board and part of the connector and including an attaching portion that is used to attach the connector device to an external device, wherein: a housing of the connector contains a resin material and fibrous inorganic fillers, 10a groove is formed in a region of a surface of the housing that is covered with the molded resin, the groove being formed by removing the resin material with the inorganic fillers remaining, and extending in a direction that intersects a mounting direction in which a counterpart connector is to be mounted to the connector, 15the groove has a depth and a width in a range from 50 pm to 150 pm inclusive, and the groove is filled with the molded resin, wherein: a leading end of a region of the molded resin that covers the housing is 20arranged in a direction orthogonal to a central axis line of the 
           Claims 3-8 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	The primary reason for allowance is a Connector device enhances the waterproofing performance between the housing of the connector and the molded resin that can be improved, making it possible to prevents the water from entering the connector device connector from the interface between the housing and the molded resin. These combinations have been found to be non-obvious over the prior art, hence claim 1, and 3-8 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848